UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-150029 BERGIO INTERNATIONAL, INC. (Exact Name of registrant as specified in its charter) Delaware 27-1338257 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 12 Daniel Road E. Fairfield, New Jersey 07004 (Address of principal executive offices) (973) 227-3230 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes[] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes []No [X] As of May 10, 2011, there were 15,273,637 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. (Removed and Reserved). 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. PAGES BALANCE SHEETS AS OF MARCH 31, 2, 2010 (UNAUDITED) F-1 STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) F-3 STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) F-4 NOTES TO FINANCIAL STATEMENTS F-6 3 BERGIO INTERNATIONAL, INC. BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets: Current Assets: Cash $ $ Accounts Receivable – Net Inventory Prepaid Expenses Other Receivables Total Current Assets Property and Equipment – Net Other Assets: Investment in Unconsolidated Affiliate Total Assets $ $ See notes to financial statements. F-1 BERGIO INTERNATIONAL, INC. BALANCE SHEETS (UNAUDITED) March 31, December 31, Liabilities and Stockholders' Equity: Liabilities Current Liabilities: Cash Overdraft $ $ Accounts Payable and Accrued Expenses Bank Lines of Credit – Net Convertible Debt - Net Current Maturities of Notes Payable Current Maturities of Capital Leases Advances from Stockholder – Net Derivative Liability Total Current Liabilities Long-Term Liabilities Notes Payable Convertible Debt – Net Total Long-Term Liabilities Commitments and Contingencies Total Liabilities Stockholders' Equity Common Stock - $.001 Par Value, 200,000,000 Shares Authorized, 15,273,637 and 11,159,574Shares Issued and Outstanding as of March 31, 2011 and December 31, 2010, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to financial statements. F-2 BERGIO INTERNATIONAL, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Sales – Net $ $ Cost of Sales Gross Profit Selling Expenses General and Administrative Expenses Share-Based Services Other Total General and Administrative Expenses Total Operating Expenses Loss from Operations ) ) Other Income [Expense] Interest Expense ) ) Amortization of Debt Discount ) ) Change in Fair Value of Derivative Gain on Sale of Subsidiary Financing Costs – Shared Based ) Loss on Disposal of Equipment ) Total Other Income [Expense] ) Net Loss $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding – Basic and Diluted See notes to financial statements. F-3 BERGIO INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used for by Operating Activities: Depreciation and Amortization Share-Based Services Share-Based Financing Costs Allowance for Doubtful Accounts ) Amortization of Debt Discount Change in Fair Value of Derivative ) ) Gain on Sale of Subsidiary ) Loss on Disposal of Equipment Changes in Assets and Liabilities [Increase] Decrease in: Accounts Receivable Inventory ) Prepaid Expenses ) ) Increase [Decrease] in: Accounts Payable and Accrued Expenses ) ) Total Adjustments Net Cash Used for Operating Activities ) ) Investing Activities: Capital Expenditures ) ) Proceeds from Sale of Subsidiary Payments for Disposal ) Net Cash Provided by Investing Activities Financing Activities: Increase [Decrease] in Cash Overdraft ) Advances under Bank Lines of Credit – Net ) Proceeds from Convertible Debt Repayments of Notes Payable ) ) Advancesfrom Stockholder – Net Repayments of Capital Leases ) ) Proceeds from Sale of Stock Net Cash Provided by Financing Activities Net Change in Cash ) Cash - Beginning of Periods Cash - End of Periods $ $ See notes to financial statements. F-4 BERGIO INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Supplemental Disclosures of Cash Flow Information: Cash paid during the years for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Debt Discount from Fair Value of Imbedded Derivative $ $ Issuance of Common Stock for Convertible Debt and Accrued Interest $ $ Issuance of Common Stock for Accrued Payroll – Related Party $ $ Issuance of Convertible Note for Settlement Agreement $ $ Issuance of Common Stock for Deferred Offering Costs $ $ Issuance of Common Stock for Bank Line of Credit $ $ Issuance of Common Stock for Stockholder Advances $ $ Notes Payable Settled with Inventory $ $ See notes to financial statements. F-5 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [1] Nature of Operations and Basis of Presentation Nature of Operations – Bergio International, Inc. (the “Company”) was incorporated in the State of Delaware on July 24, 2007, under the name Alba Mineral Exploration, Inc.On October 21, 2009, as a result of a Share Exchange Agreement (defined below), the corporate name was changed to Bergio International, Inc. and the Company implemented a 12-for-1 forward stock split of its common shares.Effective December 27, 2010, the Company implemented a 1-for-12 reverse stock split.All share and per share data has been adjusted to reflect such stock splits.The Company is engaged in the product design, manufacturing and distribution of fine jewelry in the United States, Europe and Asia and is headquartered from its corporate office in Fairfield, New Jersey. Based on the nature of operations, the Company’s sales cycle experiences significant seasonal volatility with the first two quarters of the year representing 15% - 25% of annual sales and the remaining two quarters representing the remaining portion of annual sales. On October 19, 2009, the Company entered into a Share Exchange Agreement (the “Exchange Agreement”), with Diamond Information Institute, Inc. (“Diamond”), a New Jersey corporation.Pursuant to the Exchange Agreement the Company acquired all the issued and outstanding common stock of Diamond, and Diamond became a wholly-owned subsidiary of the Company. In addition, the Company acquired all Diamond’s assets and liabilities effective as of the date of the Exchange Agreement. Per the Exchange Agreement, the Company issued 2,585,175 shares of the Company’s common stock to the shareholders of Diamond (approximately .21884 shares of Company common stock for each share of Diamond common stock), representing approximately 60% of the Company’s aggregate issued and outstanding common stock following the closing of the Exchange Agreement and the Stock Agreement (defined below). The acquisition of Diamond was treated as a recapitalization, and the business of Diamond became the business of the Company. At the time of the recapitalization, the Company was in the exploration development stage and was not engaged in any active business. The accounting rules for recapitalizations require that beginning October 19, 2009, the date of the recapitalization, the balance sheet reflects the consolidated assets and liabilities of Bergio International, Inc. and the equity accounts were recapitalized to reflect the newly capitalized company.The results of operations reflect the operations of Diamond, which became the operations of the Company, for all periods presented.In February 2010, the Company sold all its shares in Diamond to an unrelated third party for $225,000 and recognized a gain from the sale of $225,000. In conjunction with the Exchange Agreement, the Company, on October 20, 2009, entered into a Stock Purchase Agreement (the “Stock Agreement”) with certain stockholders of the Company (the “former stockholders”). Pursuant to the Stock Agreement, the Company spun out its 100% interest in Alba Mineral Exploration, Inc., an Alberta, Canada Corporation (“Alba Canada”) to the former stockholders for nominal consideration and the cancellation of all of the shares of common stock of the Company then owned by the former stockholders.As a result, a total of 3,310,000 shares were cancelled. Basis of Presentation - The accompanying unaudited interim financial statements as of March 31, 2011, and for the three months ended March 31, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of March 31, 2011 and the results of operations and cash flows for the three months ended March 31, 2011 and 2010.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. F-6 [2] Summary of Significant Accounting Policies Other significant accounting policies are set forth in Note 2 of the audited financial statements included in the Company’s 2010 Form 10-K. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Revenue is recognized upon the shipment of products to customers with the price to the buyer being fixed and determinable and collectability reasonably assured Inventories - Inventory consists primarily of finished goods and is valued at the lower of cost or market. Cost is determined using the weighted average method and average cost is recomputed after each inventory purchase or sale. Fair Value of Financial Instruments – The Company follows guidance issued by the FASB on “Fair Value Measurements” for assets and liabilities measured at fair value on a recurring basis.This guidance establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. The FASB defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Additionally, the FASB requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level 1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions The Company discloses the estimated fair value for all financial instruments for which it is practicable to estimate fair value.As of March 31, 2011, the fair value of short-term financial instruments including cash overdraft, accounts receivable, accounts payable and accrued expenses, approximates book value due to their short-term maturity.The fair value of property and equipment is estimated to approximate its net book value.The fair value of debt obligations, other than convertible debt obligations, approximates their face values due to their short-term maturities and/or the variable rates of interest associated with the underlying obligations. The fair value of the Company’s convertible debt is measured on a recurring basis (see Note 6). F-7 The following table presents fair value measurements for major categories of the Company’s financial liabilities measured at fair value on a recurring basis: March 31,2011 December 31, 2010 Fair Value Measurements Using Fair Value Measurements Using Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Convertible Debt $ In addition, the FASB issued, “The Fair Value Option for Financial Assets and Financial Liabilities.This guidance expands opportunities to use fair value measurements in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value.The Company did not elect the fair value option for any of its qualifying financial instruments. Subsequent Events – The Company evaluated subsequent events, which are events or transactions that occurred after March 31, 2011 through the issuance of the accompanying financial statements. Recently Issued Accounting Pronouncements – There are several new accounting pronouncements issued or proposed by the FASB.Each of these pronouncements, as applicable, has been or will be adopted by the Company.Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or results of operations. [3] Property and Equipment Property and equipment and accumulated depreciation and amortization are as follows: March 31, December 31, Selling Equipment $ $ Office and Equipment Leasehold Improvements Furniture and Fixtures Total – At Cost Less: Accumulated Depreciation and Amortization Property and Equipment – Net $ $ Depreciation and amortization expense for the three months March 31, 2011 and 2010 was approximately $12,000 and $14,000, respectively. F-8 [4] Notes Payable March 31, December 31, Notes payable due in equal monthly installments, of $2,500 and one payment on June 30, 2011 equal to the outstanding balance; interest rate of 7.60%.The notes are collateralized by the assets of the Company. (1) $ $ Notes payable due in equal monthly installments, over 60 months, maturing through April 2014 at interest rates of 10.52%.Thenotes are collateralized by specific assets of the Company. Total Less: Current Maturities Included in Current Liabilities Total Long-Term Portion of Debt $ $ Maturities of long-term debt are as follows: Twelve months ended March 31, $ Total $ (1) Terms are per the Post Judgment Payment and Forbearance Agreement dated October 9, 2009 between the company and the bank.In the event of a default, the bank may immediately enforce its rights of collection for the full amount under the judgment, less credits for payment made through the date of default. [5] Bank Lines of Credit A summary of the Company’s credit facilities is as follows: March 31, December 31, Credit Line of $55,000 monthly payments of $500 and one payment on June 30, 2011 equal to outstanding balance; interest at the bank’s prime rate plus .75%. At March 31, 2011 and December 31, 2010, the interest rate was 4.00%. Collateralized by the assets of the Company. (1) $ Various unsecured Credit Cards of $188,200, minimum payment of principal and interest are due monthly at the credit card’s annual interest rate. At March 31, 2011 and December 31, 2010, the interest rates ranged from 3.99% to 24.90%. Total Less:Current maturities included in current liabilities Total Long-Term Portion $ $ F-9 The Company’s CEO and majority shareholder also serves as a guarantor of the Company’s debt. (1) Terms are per the Post Judgment Payment and Forbearance Agreement dated October 9, 2009 between the company and the bank.In the event of a default, the bank may immediately enforce its rights of collection for the full amount under the judgment, less credits for payment made through the date of default. [6] Convertible Debt Asher On February 1, 2010, the Company issued an 8% secured convertible note (the “February 2010 Note”) in the amount of $50,000 to Asher Enterprises, Inc. (“Asher”).The principal and accrued interest is payable on January 2, 2011 or such earlier date as defined in the agreement.The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion.In 2010, $47,000 of the principal was converted into 538,829 shares of company common stock.In January 2011, the balance of the convertible note of $3,000 and $2,000 of accrued interest was converted into 100,000 shares of common stock. On March 12, 2010, the Company issued an 8% secured convertible note (the “March 2010 Note”) in the amount of $30,000 to Asher.The principal and accrued interest is payable on December 13, 2010 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion.In February and March 2011, the convertible note of $30,000 and accrued interest of $1,200 was converted into 1,121,975 shares of common stock. In April 2010, the Company issued an 8% secured convertible note (the “April 2010 Note”) in the amount of $40,000 to Asher.The principal and accrued interest is payable on January 13, 2011 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a priceof 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion.The note currently has a balance of $40,000. In May 2010, the Company issued an 8% secured convertible note (the “May 2010 Note”) in the amount of $40,000 to Asher.The principal and accrued interest is payable on February 11, 2011 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion.The note currently has a balance of $40,000. Asher is entitled to have all shares issued upon conversion of the above notes listed upon each national securities exchange or other automated quotation system, if any, upon which shares of the Company common stock are then listed. F-10 Tangiers Effective January 2011, the Company entered into a 7% convertible promissory note agreement (the “January 2011 Note”) in the amount of $25,000 with Tangiers Capital, LLC (“Tangiers”) for the settlement of an accrued termination fee related to the securities purchase agreement with Tangiers. The principal and accrued interest is payable on June 18, 2012 or such earlier date as defined in the agreement. The note, including any accrued interest, is convertible into shares of the Company’s common stock at a price of 80% of the lowest trading price, determined on the then current trading market for the Company’s common stock, for the ten trading days prior to conversion, at the option of the holder. In March 2011, $12,500 of the convertible note was converted into 762,195 shares of common stock. At March 31, 2011, the balance of the note is $12,500. On November 16, 2009, the Company issued a 7% Secured Convertible Debenture (the “November 2009 Debenture”) in the amount of $25,000 to Tangiers. The principal and accrued interest is payable on August 16, 2010 or such earlier date as defined in the agreement. Upon issuance, the November 2009 Debenture, including any accrued interest, was convertible into shares of the Company’s common stock at a price of 80% of the average of the two lowest trading prices, determined on the then current trading market for the Company’s common stock, for the ten trading days prior to conversion, at the option of the holder. The holder is entitled to “piggyback” registration rights on shares of common stock issued upon conversion.During the year ended December 31, 2010, $18,750 of the convertible note was converted into 290,144 shares of common stock. In February 2011, the balance of the note of $6,250 and accrued interest of $1,694 was converted into 141,839 shares of common stock. The Company accounts for the fair value of the conversion features in accordance with ASC Topic No. 815-15 “Derivatives and Hedging; Embedded Derivatives” (“Topic No. 815-15”). Topic No. 815-15 requires the Company to bifurcate and separately account for the conversion features as an embedded derivative contained in the Company’s convertible debt. The Company is required to carry the embedded derivative on its balance sheet at fair value and account for any unrealized change in fair value as a component of results of operations. The Company valued the embedded derivative using the Black-Scholes pricing model. The fair value upon issuance of the January 2011 Note of $12,478 was recorded as a derivative liability and a discount to the convertible debt. Amortization of debt discount amounted to $16,150 and $9,432 for the three months ended March 31, 2011 and 2010, respectively. The derivative liability is revalued each reporting period using the Black-Scholes model. For the three months ended March 31, 2011 and 2010, the Company recorded an unrealized gain from the change in the fair value of the derivative liability of $14,400 and $4,926, respectively.Convertible debt as of March 31, 2011 and December 31, 2010, is shown net of debt discount of $3,509 and $7,181, respectively. The Black-Scholes model was valued with the following inputs: Stock Price – The Stock Price was based on the average closing price of the Company’s stock as of the Valuation Date. Stock Prices ranged from $0.02 to $0.12 in the period 1-01-2011 through 3-31-2011. Variable Conversion Price – The variable conversion price was based on: (i) 80% of the lowest Stock Price out of the last 10 trading days prior to the Valuation Date (Tangiers); and (ii) 62.5% of the average of the 3 lowest Stock Prices out of the last 10 trading days prior to the Valuation Date (Asher). Time to Maturity – The time to maturity was determined based on the length of time between the Valuation Date and the maturity of the debt.Time to maturity ranged from 0 months to 9 months in the period 1-01-2011 through 3-31-2011. F-11 Risk Free Rate – The risk free rate was based on the Treasury Note rate as of the Valuation Dates with term commensurate with the remaining term of the debt. The risk free rate ranged from 0.27% to 0.30% in the period 1-01-2011 through 3-31-2011. Volatility – The volatility was based on the historical volatility of three comparable companies as historical volatility of the Company was not useful in developing the expected volatility due to the limited trading history of its stock. The average volatility for the comparable companies ranged from 55.77% to 57.73% in the period 1-01-2011 through 3-31-2011. [7] Equipment Held Under Capital Leases The Company’s equipment held under the capital lease obligations is summarized as follows: March 31, December 31, Showroom Equipment $ $ Less: Accumulated Amortization Equipment Held under Capitalized Lease Obligations - Net $ $ Amortization related to the equipment held under capital leases is calculated using the straight-line method over the five year useful lives of the assets.For the three months ended March 31, 2011 and 2010, amortization was approximately $2,000 and $2,000, respectively. As of March 31, 2011, the future minimum lease payments under the capital leases are as follows: $ Less: Amount Representing Imputed Interest Present Value of Net Minimum Capital Lease Payments Less: Current Portion of Capitalized Lease Obligations Non Current Portion of Capitalized Lease Obligations $ Interest expense related to capital leases for the three months ended March 31, 2011 and 2010 was approximately $300 and $1,000, respectively. [8] Income Taxes Deferred income tax assets [liabilities] are as follows: March 31, December 31, Deferred Income Tax Assets: Net Operating Loss Carryforwards $ $ Allowance for Doubtful Accounts Start-up Costs Totals Deferred Income Tax Liabilities: Property and Equipment ) ) Totals ) ) Gross Deferred Tax Asset [Liability] Valuation Allowance for Deferred Taxes ) ) Net Deferred Tax Asset [Liability] $ $ F-12 At December 31, 2010, the Company had approximately $660,000 of federal net operating tax loss carryforwards expiring at various dates through 2030.The Tax Reform Act of 1986 enacted a complex set of rules which limits a company’s ability to utilize net operating loss carryforwards and tax credit carryforwards in periods following an ownership change. These rules define an ownership change as a greater than 50 percent point change in stock ownership within a defined testing period which is generally a three-year period. As a result of stock which may be issued by us from time to time and the conversion of warrants, options or the result of other changes in ownership of our outstanding stock, the Company may experience an ownership change and consequently our utilization of net operating loss carryforwards could be significantly limited. Based upon the net losses historically incurred and, the prospective global economic conditions, management believes that it is not more likely than not that the deferred tax asset will be realized and has provided a valuation allowance of 100% of the deferred tax asset. The valuation allowance decreased by approximately $51,000 and $127,000 in the three months ended March 31, 2011 and the year ended December 31, 2010, respectively. [9] Stockholders’ Equity The Company is authorized to issue 200,000,000 shares of common stock, par value $.001 per share. At March 31, 2011 and December 31, 2010, there were 15,273,637 and 11,159,574 common shares issued and outstanding, respectively. In October 2009, the Company effected a 12 for 1 forward split of its common stock. Effective December 27, 2010, the Company implemented a 1-for-12 reverse stock split.All share and per share data has been retroactively adjusted to reflect such stock splits. In January, February and March 2011, the Company issued an aggregate of 1,221,975 shares of common stock to Asher for partial conversion of its convertible debt and accrued interest.The shares are valued at $36,200 (see Note 6). In February and March 2011, the Company issued an aggregate of 904,034 shares of common stock to Tangiers for partial conversion of its convertible debt and accrued interest.The shares are valued at $20,444 (see Note 6). In March 2011, the Company issued an aggregate of 1,988,054 shares of common stock valued at $23,558 to its Chief Executive Officer pursuant to his employment agreement (see Note 11). [10] Related Party Transactions The Company receives periodic advances from its principal shareholder and Chief Executive Officer (“CEO”) based upon the Company’s cash flow needs. At March 31, 2011 and December 31, 2010, $367,616 and $317,601, respectively was due to the shareholder.Interest expense is accrued at an average annual market rate of interest which was 3.25% at March 31, 2011 and December 31, 2010, respectively.No terms for repayment have been established. As a result, the amount is classified as a Current Liability. In the three months ended March 31, 2011, the Company issued an aggregate of 1,988,054shares of common stock to its CEO in accordance with his employment agreement (See Note 11). The shares are valued at $23,558, which is equal tothe amount of unpaid compensation owed the CEO. [11]Commitment and Contingencies Employment Agreement - Effective February 28, 2010, the Company entered into an employment agreement with its CEO.The agreement, which is for a five year term, provides for an initial base salary of $175,000 per year with a 3% annual increase thereafter (the “Base Salary”).The CEO is also entitled to certain bonuses based on net profits before taxes and other customary benefits, as defined in the agreement.In addition, since it is understood that the Company is employing the CEO during a time of economic decline throughout the U.S. and at times and from time to time, the Company may not be in a position to pay the full amount of Base Salary owed the CEO it is understood and agreed to by the Board, that as long as the Company is unable to pay the CEO the full amount of his Base Salary that the Board shall issue to him, from time to time, an amount of shares that will allow him to remain in possession of fifty-one percent (51%) of the Company’s then outstanding common stock.Such issuances shall be made to the CEO at any time when his total share holdings are reduced to an amount less than fifty-one percent (51%) as a result of issuance of shares made on behalf of the Company. The CEO waived the 3% annual increase for 2011. F-13 Operating Leases - The Company leases certain office and manufacturing facilities and equipment. The Company’s office and manufacturing facilities are currently leased on a month to month basis at $1,800 per month. The equipment lease agreements are non-cancelable and expire at various dates through 2011. All these leases are classified as operating leases. Rent expense for the Company’s operating leases for the three months ended March 31, 2011 and 2010 was approximately $6,000 and $6,000, respectively. Litigation - The Company, in the normal course of business, is involved in certain legal matters for which it carries insurance, subject to certain exclusions and deductibles.As of December 31, 2010 and through the date of issuance of these financial statements, there was no asserted or unasserted litigation, claims or assessments warranting recognition and/or disclosure in the financial statements. [12]Subsequent Events In April 2011, the Company issued convertible notes with Asher in the amount of $50,000 with terms similar to previous issuances with Asher (See Note 6). In April and May 2011, the Company issued 5,735,312 shares of common stock for settlement of $62,500 in convertible debt. On May 9, 2011, the Board of Directors, approved, authorized and adopted the 2011 Incentive Stock and Award Plan (the "Plan") which provides for the issuance of up to 5,000,000 shares of common stock to qualified individuals, as defined in the Plan. F-14 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. This quarterly report on Form 10-Q and other reports filed by the Bergio International Inc. (“Bergio” or the “Company”) from time to time with the U.S. Securities and Exchange Commission (the “SEC”) contain or may contain forward-looking statements and information that are (collectively, the “Filings”) based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by Company’s management.Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof.When used in the filings, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions as they relate to the Company or the Company’s management identify forward-looking statements.Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions, and other factors, including the risks contained in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, filed with the SEC, relating to the Company’s industry, the Company’s operations and results of operations, and any businesses that the Company may acquire.Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements.Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). These accounting principles require us to make certain estimates, judgments and assumptions. We believe that the estimates, judgments and assumptions upon which we rely are reasonable based upon information available to us at the time that these estimates, judgments and assumptions are made.These estimates, judgments and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. Our financial statements would be affected to the extent there are material differences between these estimates and actual results. In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP and does not require management’s judgment in its application. There are also areas in which management’s judgment in selecting any available alternative would not produce a materially different result. The following discussion should be read in conjunction with our consolidated financial statements and notes thereto appearing elsewhere in this report. Plan of Operation We are entering into our 20th year of operations and concentrate on boutique, upscale jewelry stores.We currently sell our jewelry to approximately 150 independent jewelry retailers across the United States and have spent over $3 million in branding the Bergio name through tradeshows, trade advertising, national advertising and billboard advertising since launching the line in 1995.Our products consist of a wide range of unique styles and designs made from precious metals such as, gold, platinum, and Karat gold, as well as diamonds and other precious stones.We have approximately 50 to 75 product styles in our inventory, with prices ranging from $400 to $200,000. We have manufacturing control over our line as a result of having a manufacturing facility in New Jersey as well as subcontracts with facilities in Italy and Bangkok. It is our intention to establish Bergio International as a holding company for the purpose of acquiring established jewelry design and manufacturing firms who possess branded product lines.Branded product lines are products and/or collections whereby the jewelry manufacturers have established their products within the industry through advertising in consumer and trade magazines as well as possibly obtaining federally registered trademarks of their products and collections.This is in line with our strategy and belief that a brand name can create an association with innovation, design and quality which helps add value to the individual products as well as facilitate the introduction of new products. We intend to acquire design and manufacturing firms throughout the United States and Europe.If and when we pursue any potential acquisition candidates, we intend to target the top 10% of the world’s jewelry manufactures that have already created an identity and brand in the jewelry industry.We intend to locate potential candidates through our relationships in the industry and expect to structure the acquisition through the payment of cash, which will most likely be provided from third party financing, as well as our common stock but not cash generated from our operations.In the event we obtain financing from third parties for any potential acquisitions, Bergio International may agree to issue our common stock in exchange for the capital received.However, as of the date of this report, we do not have any binding agreements with any potential acquisition candidates or arrangements with any third parties for financing. 4 Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions.We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the Three Months Ended March 31, 2011 and 2010 The following income and operating expenses tables summarize selected items from the statement of operations for the three months ended March 31, 2011 compared to the three months ended March 31, 2010. INCOME: Three Months Ended March 31, Increase/ (Decrease) Sales – net $ $ % Cost of Sales % Gross Profit $ $ 1 % Gross Profit as a Percentage of Revenue 33
